FILED
                            NOT FOR PUBLICATION                                  OCT 24 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


 LINDSAY K. HUNT,                                      No. 11-35600

               Plaintiff-Appellant,                    D.C. No. 3:08-cv-00802-AC

   v.
                                                       MEMORANDUM1
 CITY OF PORTLAND, an Oregon
 municipal corporation; WILLIAM
 HUBNER; JOSEPH SCHILLING; ERIC
 HENDRICKS; BRYAN PARMAN; JUDY
 BRUMFIELD, individuals,

               Defendants-Appellees.


                     Appeal from the United States District Court
                              for the District of Oregon
                     John V. Acosta, Magistrate Judge, Presiding

                        Argued and Submitted October 10, 2012
                                 Portland, Oregon

Before:        SILVERMAN, CLIFTON, and N.R. SMITH, Circuit Judges.

        Plaintiff-Appellant Lindsay K. Hunt appeals the district court’s order

granting the City Defendants motion for summary judgment on Hunt’s First


        1
              This disposition is not appropriate for publication and may not be
cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-
3.
Amendment claim, and evidentiary rulings at trial pertaining to the admission of

expert testimony and the expert’s written report. We have jurisdiction pursuant to

28 U.S.C. § 1291. For the reasons set forth below, we affirm the district court.

      1. We review the district court’s grant of summary judgment de novo.

Davis v. Las Vegas, 478 F.3d 1048, 1053 (9th Cir. 2007). The Supreme Court has

held that “when public employees make statements pursuant to their official duties,

the employees are not speaking as citizens for First Amendment purposes, and the

Constitution does not insulate their communications from employer discipline.”

Garcetti v. Ceballos, 547 U.S. 410, 421 (2006). As a Portland Police Bureau

Officer, Hunt had the duty to report misconduct by other officers. Viewing the

facts in the light most favorable to Hunt (thereby eliminating any alleged disputed

facts), a practical inquiry demonstrates that this duty was not altered by an alleged

“unwritten policy” or statements made to Hunt by her supervising officers, who

had no authority to change the policy. Because Hunt had a duty to report such

misconduct, her speech was not protected under the First Amendment and the

district court’s grant of summary judgment was proper.

      2. We review evidentiary rulings on the admissibility of expert witness

testimony for abuse of discretion. See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141


                                          2
(1997). Evidentiary rulings should not be reversed “absent some prejudice.”

Defenders of Wildlife v. Bernal, 204 F.3d 920, 927-28 (9th Cir. 2000).

      Under Federal Rule of Evidence 702, an expert witness “may testify in the

form of an opinion or otherwise if . . . the expert’s . . . specialized knowledge will

help the trier of fact to understand the evidence or to determine a fact in issue . . . .”

Fed. R. Evid. 702. Under Federal Rule of Evidence 704(a), an expert opinion “is

not objectionable just because it embraces an ultimate issue.” Fed. R. Evid. 704(a).

      Before the medical expert was allowed to testify, the district court

circumscribed the scope of his testimony. The district court ruled that the expert

could not opine on Hunt’s believability. Accordingly, the district court excluded

the testimony to the extent it related to liability and allowed it only as to damages

causation. Because the district court circumscribed the scope of trial testimony,

and because the district court limited the testimony to the issue of damages

causation, allowing the testimony was not an abuse of discretion. While the expert

testified that Hunt suffered from PPD, and that she had this condition before

becoming a police officer, the district court did not allow the expert to connect any

inference that might be drawn regarding what effect, if any, PPD had on Hunt’s




                                            3
perception of the relevant events. The issue of Hunt’s credibility was left to the

jury.

        3. With respect to the expert’s written report, we conclude that the report is

hearsay to which no hearsay exception applies. The district court did not explain

its basis for admitting the report at trial. Therefore, we conclude that it was error

for the district court to admit the inadmissible report. However, we decline to

reverse the jury’s verdict because Hunt has not shown that “more probably than

not, the lower court’s error tainted the verdict.” Tennison v. Circus Circus

Enterprises, Inc., 244 F.3d 684, 688 (9th Cir. 2001).

        The district court heavily redacted the expert’s written report, and the

written report was largely cumulative of the expert’s trial testimony. While

cumulative testimony may be excluded under Federal Rule of Evidence 403, we

cannot conclude that the admission of cumulative testimony in this case was

prejudicial. Hunt’s counsel participated in redaction of the written report, and

therefore provided input on the limitations placed on the expert’s testimony.

Moreover, counsel objected to only a single statement made by the expert at trial.

While the district court’s ruling on this statement is not clear, even if the district

court overruled the objection in error, Hunt has not shown that she was prejudiced


                                            4
by this single statement. Because the report was cumulative of the trial testimony,

and because counsel participated in limiting the scope of such testimony, we

conclude that the district court’s error in admitting the written report was not

prejudicial.

      AFFIRMED.




                                          5
                                                                               FILED
Hunt v. City of Portland, 11-35600                                             OCT 24 2012

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS



SILVERMAN, Circuit Judge, concurring in part and dissenting in part:



      The majority holds that Dr. Klecan’s report was inadmissible hearsay. I

agree. The majority also holds that the admission of the report, although

erroneous, did no harm That is where I respectfully disagree.



      Hunt presented psychological testimony with respect to the damages she

claimed to have sustained as a result of the City’s alleged unlawful treatment of

her. Because Hunt claimed to have suffered anxiety and related psychological

trauma caused by the defendants’ actions, the defendants were well within their

rights to offer psychiatric evidence to rebut her claim. Indeed, defense expert

Eugene Klecan, M.D., a psychiatrist, opined that Hunt did not suffer “any

mental/emotional disorder acquired from her employment at the Portland Police.”

So far so good.



      But Dr Klecan went much further. In his 24-page report, Dr. Klecan opined

in writing and in excruciating detail about Hunt’s character and her credibility,

including her inability to accurately perceive events. Dr. Klecan wrote that due to
                                         -2-
what he characterized as Hunt’s “rigid, compulsive perfectionism” and “paranoid

personality disorder,” she is incapable of self-appraisal and learning from others.

She prefers to “focus with angry, self-righteous intensity upon the misdeeds of

others as she perceives them, in contrast to her own perfections of thoughts and

conduct as she perceives it.” People like her are given to “extreme suspiciousness”

and “hysterical overreacting.” Dr. Klecan even pointed out what he deemed to be

an inconsistency in Hunt’s account to him of how she came to leave the police

department.



      All of this was objected-to inadmissible hearsay, as the majority

acknowledges. It was also inadmissible character evidence to which Hunt also

objected on relevancy grounds. Although Dr. Klecan’s opinions should have been

confined to whether she suffered psychological harm as a result of her

employment, Dr. Klecan effectively opined that Hunt failed to succeed as a police

officer – not because of any shortcomings of the police department – but due to her

own personality disorders. And what’s more, she can’t even accurately perceive

what went wrong. Given that Hunt’s credibility was a key issue, I fail to see how

this highly prejudicial and irrelevant hearsay, which the majority agrees was

wholly inadmissible, can been deemed harmless. To make matters worse, this
                                         -3-
detailed written report was received into evidence as an exhibit and allowed to go

into the jury room, where it could be poured over word-for-word during the

deliberations, further magnifying its significance.



      It is no answer to say that the report had been partially redacted. In the first

place, none of the report should have come in, as the majority acknowledges. Hunt

had made a timely, well-taken objection to the report in its entirety. Secondly, as

recounted only briefly above, very damaging information survived the redaction.

Finally, although Hunt’s lawyer was allowed to be heard regarding the redactions,

he did not in any way, shape, or form stipulate that the redacted report could come

in. To the contrary, Hunt’s lawyer, having been dealt lemons by the district judge,

attempted to make lemonade as best he could.



      I agree with the majority that the district court correctly granted summary

judgment in favor of the defendants on the First Amendment issue. However,

because Dr. Klecan’s report was both inadmissible and extremely prejudicial, I

would reverse and remand for a new trial.